Citation Nr: 1647220	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  16-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for cirrhosis of the liver.

3.  Entitlement to service connection for an enlarged spleen.

4.  Entitlement to service connection for lymph node cancer.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1957 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran had requested a videoconference hearing before the Board in his substantive appeal.  However, his representative later withdrew that request in August 2016.  Thus, there is no outstanding hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran has not been afforded a VA examination in connection with his claims.  His service treatment records show complaints of gas and stomach pain, positive guaiac, and alternating constipation and diarrhea. There is also medical evidence showing that the Veteran has colon cancer, cancer of the lymph nodes, cirrhosis of the liver, and splenomegaly.  Therefore, the Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's claimed disorders.

In addition, the Veteran has contended that he was exposed to herbicides during his military service.  His service personnel records do not indicate that he served in the Republic of Vietnam; however, he has claimed that he flew to Bien Hoa Air Force base monthly while he was stationed at Udorn.  

The Veteran's service personnel records do show that he served in Thailand.  While stationed at Udorn Royal Thai Air Force Base (RTAFB) and U-Tapao RTAFB, the Veteran's military occupational specialty was inventory management.  Such a specialty does not provide evidence that he served near the perimeter of the base.  However, in accordance with VA's Adjudication Procedure Manual, the AOJ should ask the Veteran for additional information regarding his alleged exposure and submit a request to the Joint Services Records Research Center (JSSRRC) for verification.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. The letter should also explain how disability ratings and effective dates are determined.

Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA medical records.

3.  The AOJ should send the appellant a letter requesting any information he may have regarding his alleged herbicide exposure.  The letter should include a request for information regarding any visitation that the Veteran had to the Republic of Vietnam and his daily duties while stationed at the Udorn and U-Tapao Royal Air Force Bases.  

4.  Thereafter, the AOJ should refer the case to the JSRRC or any other appropriate entity for verification of exposure to herbicides, to include whether the Veteran served in Vietnam or served near the perimeters at Udorn RTAFB or U-Tapao RTAFB.

5.  When the foregoing development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed colon cancer, cirrhosis of the liver, enlarged spleen, and lymph node cancer.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has colon cancer, cirrhosis of the liver, an enlarged spleen, and lymph node cancer that manifested in service or are otherwise causally or etiologically related to service, including any symptomatology therein.  In rendering this opinion, the examiner should note that the Veteran's service treatment records document complaints of gas and stomach pain, positive guaiac, and alternating constipation and diarrhea.

The examiner should also state whether it is at least as likely as not that the Veteran has colon cancer, cirrhosis of the liver, an enlarged spleen, and lymph node cancer that were either caused by or permanently aggravated by his service-connected residuals of peptic ulcer disease.

The examiner should further opine as whether it is at least as likely as not that the Veteran has cirrhosis of the liver, an enlarged spleen, and lymph node cancer that were either caused by or permanently aggravated by his colon cancer.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



